R




                          Fourth Court of Appeals
                                San Antonio, Texas
                                     October 28, 2015

                                   No. 04-14-00811-CV

                      Randy COLEMAN and Jim Coleman Company,
                                  Appellants

                                             v.

                                       Ralph DEAN,
                                         Appellee

               From the 79th Judicial District Court, Jim Wells County, Texas
                             Trial Court No. 11-04-49987-CV
                      Honorable Richard C. Terrell, Judge Presiding


                                      ORDER
Sitting:      Sandee Bryan Marion, Chief Justice
              Karen Angelini, Justice
              Jason Pulliam, Justice

       The panel has considered the Appellant Randy Coleman’s Motion for Rehearing, and the
motion is DENIED.


                                                   _________________________________
                                                   Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 28th day of October, 2015.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court